t c summary opinion united_states tax_court wyn dee stone petitioner v commissioner of internal revenue respondent docket no 1292-04s filed date wyn dee stone pro_se sylvia l shaughnessy for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code as amended on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6330 notice_of_determination in which respondent sustained a proposed levy to collect the statutory interest and addition_to_tax relating to petitioner’s tax_liability pursuant to sec_6330 petitioner seeks review of respondent’s determination following an administrative hearing the issues for decision are whether respondent abused his discretion in failing to abate interest for tax_year and whether respondent abused his discretion in failing to abate the addition_to_tax under sec_6651 for tax_year background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in huntington beach california at the time the petition was filed i settlement proceeds from lawsuit in petitioner was the plaintiff in a lawsuit against woody’s wharf and others defendants wherein she alleged claims of sexual harassment and discrimination in the parties have not clearly explained the nature of the addition in issue we have concluded based on an examination of the entire record that petitioner seeks an abatement of the sec_6651 addition_to_tax petitioner and defendants entered into a confidential settlement agreement and general release settlement agreement wherein petitioner would receive dollar_figure for pain and suffering regarding the alleged claims petitioner received dollar_figure in settlement proceeds from woody’s wharf in woody’s wharf issued a form-1099 misc miscellaneous income to petitioner and reported the payment to the internal_revenue_service ii tax_return petitioner timely filed a federal_income_tax return reflecting a tax_liability of dollar_figure there was no remittance with the return in date petitioner paid in full the outstanding tax_liability plus accruals of interest and an addition_to_tax for failure to timely pay the tax_shown_on_the_return iii adjustments and notice_of_deficiency on date respondent issued a 30-day_letter to petitioner proposing changes to her return resulting in an additional tax_liability due from petitioner of dollar_figure petitioner disagreed with the proposed changes on date respondent issued a notice_of_deficiency for determining a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure petitioner did not file a petition with this court but on date petitioner’s counsel submitted a letter to respondent stating that petitioner excluded the dollar_figure because petitioner was told by several people including oral advice by an internal_revenue_service irs employee that the dollar_figure was not includable in petitioner’s gross_income upon the failure of petitioner to file a timely petition the deficiency and penalty were assessed responding to inquiries from petitioner and petitioner’s counsel respondent abated the sec_6662 penalty on date but did not change the determination that the proceeds were includable in petitioner’s gross_income iv collection proceeding on date respondent issued to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing on date petitioner timely filed a form request for a collection_due_process_hearing hearing at the november hearing petitioner asserted that the dollar_figure was excludable from gross_income and requested an abatement of penalties and interest petitioner submitted an offer-in- compromise oic for dollar_figure but it was rejected because petitioner had the ability to fully pay the tax_liability by an installment_agreement on date petitioner filed a respondent assessed an addition_to_tax under sec_6651 on various dates in petitioner met with representatives of the irs a number of times between date and date form_843 claim_for_refund and request for abatement requesting abatement of the interest and addition_to_tax on the grounds that they were caused by irs errors and delays v amended_return on date petitioner submitted to respondent a form 1040x amended u s individual_income_tax_return for taxable_year amending the federal_income_tax return to reflect the additional income of dollar_figure and an increase in itemized_deductions of dollar_figure for legal fees and costs petitioner’s dollar_figure payment of her tax_liability was credited on date in date respondent processed the amended_return allowed the itemized_deductions and adjusted the return decreasing petitioner’s assessed tax nevertheless there was still a balance due on petitioner’s account for vi notice_of_determination on date respondent issued a notice_of_determination the appeals officer determined that petitioner was not entitled to an interest abatement because the delays in resolving her delinquent income_tax_liability were directly attributable to claims that she was not liable for the tax on the amounts she received in her lawsuit petitioner timely filed a petition on date petitioner asserts that the interest and addition_to_tax should be abated due to inconsistent positions and administrative delays by the irs respondent asserts that there was no abuse_of_discretion in failing to abate statutory interest because petitioner did not identify the errors or delays respondent asserts that petitioner cannot challenge the addition_to_tax as part of the underlying tax_liability because petitioner received a notice_of_deficiency and had a previous opportunity to contest the tax discussion this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 sec_6330 provides that the taxpayer may raise any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the intended collection action and alternative means of collection additionally the taxpayer may challenge the existence or amount of the underlying tax_liability including a liability reported by the taxpayer on an original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_1 petitioner’s underlying tax_liability is not at issue because petitioner received a notice_of_deficiency on date and petitioner did not file a timely petition accordingly we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner did not raise collection alternatives or argue that the failure of respondent to accept the oic was an abuse_of_discretion accordingly we need not consider whether the appeals officer’s refusal to accept the oic submitted by petitioner was arbitrary capricious or without sound basis in fact or law the only issues appear to be an abatement of interest and an addition_to_tax i abatement of interest if as part of a sec_6330 proceeding a taxpayer makes a request for abatement of interest we have jurisdiction over the taxpayer’s request for abatement that is the subject of the commissioner’s collection activities 115_tc_329 114_tc_171 this court may order an abatement of interest if the commissioner abuses his discretion in failing to abate interest sec_6404 the taxpayer must show that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 as applicable for the year in issue sec_6404 permits the commissioner to abate interest with respect to any unreasonable error or delay resulting from a ministerial or managerial act the regulations define a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2 proced admin regs the regulations define a managerial act as an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301 b proced admin regs petitioner asserts that respondent provided inconsistent responses regarding the inclusion of the settlement proceeds in petitioner’s gross_income the record indicates that respondent consistently informed petitioner that the settlement proceeds were includable in her gross_income there is nothing in this record indicating that petitioner was advised that the proceeds were excludable in any event even if respondent gave erroneous advice it would not constitute a managerial act sec_6404 formerly sec_6404 is applicable to requests for abatement after date taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 further sec_301 and of tbor permits abatement of interest with respect to unreasonable error or delay from managerial acts effective for interest accruing with respect to tax years beginning after date see id a decision concerning the proper application of federal tax law or other federal or state law is not a managerial act id see also nelson v commissioner tcmemo_2004_34 incorrect advice is not considered a ministerial_act petitioner has not identified specific errors or delays resulting from a ministerial or managerial act respondent’s determination is sustained on this issue ii addition_to_tax a taxpayer may raise at a sec_6330 hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute the addition_to_tax relating to her income liability sec_6330 sec_6651 imposes an addition_to_tax for failure to pay any amount in respect of any_tax required to be shown on a return which is not so shown within calendar days from the date of notice_and_demand of payment the addition_to_tax under sec_6651 is in an amount of percent of the amount of such tax if the failure to pay the tax is for not more than one month with an additional percent for each additional month or fraction thereof during which such failure to pay continues not to exceed percent in the aggregate the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect since the sec_6651 addition follows from the failure to pay an amount after notice_and_demand it is not subject_to the deficiency procedures sec_6665 it appears that the sec_6651 addition was assessed after notice_and_demand for payment of the tax_liability petitioner did not have a prior opportunity to dispute this addition as it was not included in the notice_of_deficiency id accordingly we consider petitioner’s claim in this proceeding in this connection petitioner did not present any evidence or explanation that the failure to pay was due to reasonable_cause or that the addition_to_tax was otherwise improperly imposed respondent did not abuse his discretion in failing to abate the addition_to_tax reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate decision will be entered for respondent
